 NARRA(iANSIII RSIAIRANI CO(RPNarragansett Restaurant Corp. and Augusta Jackeand Local 69, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, Part)in InterestNarragansett Restaurant Corp. and Margaret WernerLocal 69, Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO and Au-gusta Jacke. Cases 29-CA 5417, 29 ('A 5925, and29 CB 2765June 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND Mi BIRS .II NKINSANI P NI I 0On March 5. 1979, Administrative Law Judge Ir-win Kaplan issued the attached Decision in this pro-ceeding. Thereafter, Respondent Narragansett Res-taurant Corp. filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Narrangansett RestaurantCorp., Lindenhurst, New York, its officers, agents.successors, and assigns, and Respondent Local 69,Hotel and Restaurant Employees and Bartenders In-ternational Union, AFL-CIO, Lindenhurst, NewYork, its officers, representatives, and agents, shalltake the action set forth in the said recommendedOrder, except the attached notice, "Appendix A."shall be substituted for that of the AdministrativeLaw Judge.I In agreeing with his colleagues that employee Margaret Werner's griev-ance should not be deferred to the arbitration process. Member Penello reliessolely on the fact that the Employer and Union are hostile to the employees'interests. See Kansas Meal Packers. A Dison of 4risro Food. Inc. 198NLRB 543 (1972)We have modified the Administrative I.aw Judge's notlice. "AppendixA," to conform with his recommended Order.APPL-NDIX ANo II(+- I(o EMI' OYIoI:SPosIIl:) BY ORI)iR ()t 1iNAIIONAI. LABO)R RI All()NS BARI)An Agency of the United States (;overnnlentWl \1 i.. NOI threaten to discharge employeesfor joining Local 69. Hotel and Restaurant Em-ployees and Bartenders International Union,AFI ('IO attempt to inhibit shop stewardsfrom performing their union responsibilities orcoercively interrogate emploees for seeking theassistance of the National I.abor RelationsBoard.WI: wVII.. NOI interfere with the administrationof Local 69, Hotel and Restaurant nEmployeesand Bartenders International Union., AFL C10.by recognizing or dealing with any person asshop steward or other agent of the nion whilethat person is our supervisor.Wl wirI NOl l favor union emplo',ees overnonunion employees with regard to rates of pay.vacation and welfare contributions. and emplo\-ment opportunities.WE \VI.L Not discharge or otherwise discrimi-nate against our employees because of their e-fors to attain union membership.Wt w\I.l. NO permanently suspend, dis-charge. or otherwise discriminate against ouremployees for giving testimony under the Act.Wi wni.i. Nt in ans other manner. interferewith, restrain, or coerce our employees in the ex-ercise of their rights guaranteed in Section 7 ofthe Act.W-I. iiL, with Local 69. Hotel and Restau-rant Employees and Bartenders Union, AFLCIO, make whole all nonunion employees forany losses of pay anti benefits with interest byreason of our discrimination predicated on theirnonmembership in the Union.Wt! wii.i. make employee Robert Jacke wholefor lost earnings and benefits with interest.Wi wit.i. offer Margaret Werner immediateand full reinstatement to her former job or, if theposition no longer exists, to a substantiallyequivalent position, without prejudice to her se-niority or other rights and privileges previouslyenjoyed, and we Wit.i. make her whole by payingher backpay with interest.NARRAGANSEIr RESIAURAN I CORP.DECISIONSI ATEMEN I 01 I 1Tl CASIIRWIN KAPI&,N. Administrative Law Judge: This matterwas heard heflore me in Brooklyn. New York. originall on243 NLRB No. 30125 I)I:(ISI()NS OF NAIOINAL l.ABOR R.AIO()NS BOARI)various dates in 1977 in consolidated (Cases 29 (A 5417and 29 ('B 2765. Following the close of the hearing on theaforenoted consolidated cases, additional charges were filedby Margaret Werner, a terminated employee of' Respon-dent Narragansett. in ase 29 CA 5925 and a complaintthereon issed October 31, 1977. On the General Counsel'smotion. I reopened the record of' the previously litigatedcases and consolidated Case 29 CA 5925. The hearing onthe most recent consolidated cases closed on March 21,1978, with the General Counsel and Respondent Narragan-sett thereafter filing supplemental briefs.The original consolidated complaint alleged, in essence.that Respondent Narragansett violated Section 8(a)( I ), (2).and (3) of' the National Labor Relations Act, as amended(herein called the Act), and Respondent Union concomi-tantly violated Section 8(hb)( I)(A) of the Act by maintainingin force and effect an arrangement, understanding, andpractice whereby Respondent Narragansett provided unionemployees higher pay rates and other benefits than non-union employees. According to the General ('ounsel, Re-spondent Narragansett and Respondent Union (collectivelyreferred to as Respondents) maintained a union quota.thereby denying nonunion employees the opportunity lorunion membership and higher wages and other benefitspredicated on union membership. In addition, the GeneralCounsel asserts that Respondent Narragansett indepen-dently violated Section 8(a)(l I of the Act by, ier lia.threatening employees with discharge to dissuade themfrom joining the Union. Further, the General Counsel al-leged that Respondent Narragansett independently violatedSection 8(a)(3) of the Act by terminating Robert Jacke andproviding less employment for his mother, Augusta Jacke.because of their efforts to secure union membership forRobert Jacke. Still further, and with regard to the reopenedconsolidated cases, the General Counsel alleged that Re-spondent Narragansett suspended and thereafter termi-nated Margaret Werner because she testified adversely toRespondent Narragansett's interests at the original hearing.Respondents filed timely answers (amended at the hearing)denying the substantive allegations in the consolidatedcases. The supervisory and agency status of certain individ-uals and jurisdiction are also in dispute.Upon the entire record, including by observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FAC'II. JURISDICTIONRespondent Narragansett is a New York corporation en-gaged in the operation of a retail catering establishmentcalled the Narragansett Inn (herein referred to as the Inn,Restaurant, or Respondent Narragansett), which is locatedin Lindenhurst, New York, and is its only facility involvedherein. In connection with the operation of the Inn, theparties stipulated, the record reveals, and I find that, duringthe year 1976 and at all other material times herein. Re-spondent Narragansett derived gross revenue in excess of$500,000. The record reveals that, during the same periodof time and in connection therewith. Respondent Narra-gansett purchased from suppliers, food, wine and liquor,and other goods and materials valued in excess of $50,000of' which goods and materials in excess of $50,(00() origi-nated outside the State of New York.' In addition, the par-ties stipulated, and I find, that in 1976 Respondent Narra-gansett purchased fruit salad valued at $10,803.63 directlyfrom Fruit Salad Incorporated of Lawrence, Massachusetts.On the basis of the loregoing. and the entire record, I findthat the total operations oif Respondent Narragansett meetthe Board's statutory standards.2Accordingly I find thatRespondent Narragansett is an employer engaged in com-merce within the meaning olf Section 2(2). 16). and (7) of the.Act.II. 1111 I AB(i)R t)R(iANIZAi/(iN IN\)tI V:D)It is admitted. the record reflects, and I find that Local69, Iotel and Restaurant l:mploy ees andi Bartenders Inter-national Union, AFI. ('10. (herein Respondent Union) is alabor organization within the mlcaning of Section 2(5) of theAct.11. 1 111: A I I:(;:l) INI AIR lABOR PRAM I ( I SA. Bat Aground/tlRespondent Union' has represented Respondent's Narra-gansett's restaurant employees, including waiters, wait-resses, bartenders, head waiters, and captains for manyyears covering successive collective-bargaining agreements,the most recent of which at the time of the hearing waseffective July 31. 1975, until July 30, 1978.4In July 1976, Gus Colletti, one of Respondent Narragan-sett's managers.' addressed a group of approximately 20employees in the Imperial Room at the Inn and urged themto accept certain pay cuts and other changes in workingconditions to assist Philip Orlando. the owner of the restau-rant, because he was experiencing financial difficulties.Thus. (Colletti proposed, inter a/lia, that employees on thepermanent bartenders list take a $5-per-party cut in paywhen working as bartenders and all other employees take a$10-per-party cut when serving in the same capacity. Thepermanent bartenders list was comprised of 10 employees(all union members), whereas the other employees, union ornonunion, were asked to take the larger $10-pay cut. Theemployees accepted Colletti's proposals immediately andwithout having discussed the matter with union representa-tives. In July 1976, over Gus Colletti's signature, a two-column notice, one headed "Union" the other "Non-Union" reflecting, inter alia, the bartenders pay cut and' See G.C. Exhs. 4.4 A. 5 7. and 18 A D.2 See Pick-Mi. Laurel Corporation, 239 NLRB No. 174 (1979): Front PorchHolding Corp., and Front Porch 82, Inc., 214 NLRB 788. 789 (1974).1 Respondent Union was initially known as Local 164, but became Local69 after the two entities merged in October 1975 The parties stipulated andI find that at all times material herein, Local 69 is the "successor" to Local164 for collective-bargaining purposes.I See G.C. Exh. 2.5 The supervisory and agency status of Gus ('olletti. Joe Slo/ile, and PaulLaBella are in dispute. For reasons discussed, infra, I find that these individ-uals at all times material herein are statutory supervisors and agents whoseacts are chargeable to Respondent Narragansett. In addition, Paul LaBellaserved as union shop steward from November 1975 to February 1977, andhis acts and conduct for that period are also chargeable to RespondentUnion.126 NARRAGANSETT RESIAURANI CORP.other differentials in pa between union and nonunion em-ployees. was posted on the union bulletin board in thekitchen at the Inn.6On the same bulletin board from on orabout July 18. 1976. to around the end of the year. thereappeared in order of seniority a list of 32 employees, allunion members, and the names of three maitre d's (alsounion members). which was posted b Paul .a Bella, unionshop steward.'According to the General Counsel this group of 35 unionmembers represented a quota which was maintained byboth Respondent Narragansett and Respondent Union. Allother employees were assertedly denied membership untilsomeone in the select group of 35 either retired or was oth-erwise terminated. The General Counsel contends that Re-spondent Narragansett paid these nonunion employees alower rate per party than union employees and did notmake contributions to the union vacation and welfare fundsfor these nonunion employees. In support thereof, the Gen-eral Counsel produced payroll records and related docu-ments and adduced testimony from several employees whotestified that Union Shop Steward Paul LaBella consis-tently referred to the Union quota in rejecting union mem-bership applications. Further, these witnesses testified thatthey received certain fringe benefits, and their rate of payper party increased only after they became union members.According to Respondent Narragansett's owner, PhilipOrlando, he maintained these differentials because the non-union employees were "casuals" and not regular employees.On the other hand. Respondent union business agent CarlColuzzi asserted that all employees, including "casuals,"should have become union members and that he did notlearn that differentials were maintained or that employeeswere denied membership until shop steward LaBella in-formed him of this in February 1977. According to Coluzzi.as LaBella was remiss in not reporting the above practicesto him sooner. he, Coluzzi. on learning of same. immedi-ately removed LaBella as shop steward.The General Counsel contends that. by maintaining theabove practices. Respondent Narragansett and RespondentUnion thereby violated Section 8(a)(3). (2). and (I) and Sec-tion 8(b)( I )(A) and (2) of the Act. respectively. The GeneralCounsel also contends that Respondent Narragansett in-dependently violated Section 8(a)( I) of the Act by: ( I )threatening employees, inter alil with discharge to dissuadethem from joining the Union: (2) attempting to inhibit A u-gusia Jacke, LaBella's successor as shop steward. in the per-formance of her duties in that capacity: and (3) by coer-cively interrogating Augusta Jacke in the presence of otheremployees as to why employees sought assistance from theNational l.abor Relations Board. Further. the GeneralCounsel contends that Respondent Narragansett indepen-dently violated Section 8(a)(3) of the Act by terminatingRobert Jacke in late November 1976. and providing lessemployment for his mother, .uglla Jac( e lfor the month of'December 1976 because they tried to restore Robert Jackehis membership in the Uinion. Still further. the (;eneralCounsel contends that because 11argaret II r,,er testified6G(. Exh 10.G.(C. Exh I .While he ehlhl des not listl CRe/hi as a nmalire d'. I findon the basis of the crediled and uncontr;ldicted tsim nioln.ha! during thisperiod of line. he luncnrmed reglll.lrlr as a n re d'adversely against Respondent Narragansett Kwith respect toallegations in the earlier consolidated compliint. she wasdischarged approximatelN I week later and Respondenttherehb violated Section 8(a)(4) of the Act.As noted previously. Respondent Narr.gansett denies allthe substantive allegations. With regard to the 8(a)(4~ alle-gation. Respondent contends that clrner as dischargedprincipall\ because she canceled an assignment the lastminute on a busy weekend. Moreover, said Respondent as-serts that Werner's discharge is not properl, before theBoard at this time, but rather should be deferred under thegrie vance-arbitration machiner) in the collective-bargain-ing agreement. In this connection, Respondent inion in itsanswer contends that all the allegations in the earlier con-solidated complaint should be stayed and deferred, pendingarbitration. Respondent ULnion did not file an, brief andelected not to appear when the hearing ias reopened forthe purpose of litigating the 8(a)(4) allegation.B. Slervi.o' andrd/or gen(yl Stoni o C l'I'i tti .and LaBellaG(s (l/lli. The record reveals that on 1MondaIysthrough Wednesday for the period Jul3 i, to I)ecember 31.1976. and a all othee times material herein. Colletti bookedweddings. bar mitzvahs, and other banquets for the Inn. Indoing so. Colletti would. inter alia, arrange the floor planand explain the various prices for food, flowers and liquorand sign the contract on behalf of the Inn. In addition, onSaturday and Sundays during the above noted period heworked for the Inn as an orchestra leader. I'he uncontro-verted and credited testimony" also discloses that Collettihired employees and adjusted their work schedules. WhilePresident Orlando testified that in his absence, his son-in-law. Peter Ottavio, and his nephew. Carmine Dliattino. were"in charge of everything" at the Inn, the record disclosesthat their weekl, salarN was $375. whereas Colletti earned$395 per week. I also find it significant (as noted previouslxythat it was Collett in Jul 1976 who exhorted the emplox-ees to help bail ()rlando out ofi inancial difficulties hby iltcrila. accepting a lower pa) rate for weekend parties andwho thereafter posted the ne,. rates on the bulletin hboard inthe kitchen over his signature. In these circulmstninees, andon the basis of the entire record, the e idenlce is trong intdconvincing that at all times material herein Colletti was allagent who acted on behalf of Respondent Narragansett allda supers isor within the meaning of Section 2( I ) of the Act.Joe Sotlile: The uncontroerted and credited testimonydiscloses that, at all timhes material herein, Sttile held him-self out as a manaiger9 and in this capacit!. threatened em-plo\.ees with suspension and other reprisals for refusing towork as assigned. John Panico. uh, ho has worked t the Innas bartender. headwaiter and maitre d'. testified credibl,and without contradiction that 75 per cent of the time heserved as maitre d' he wais assigned that position hb Sottile.Orlando testified that Sottile's duties were sml;tar lo (ol-R( , it/ .,t. ind a llh ttid not tIt .al the hca.ril. and .no ris llwa;s advsanced lor the lailure 1to call hee Inlti lAII 1 al i llll I1 es9 According tIo Respondent Narragmleit Presdl itti Orli()l ii ( ,o//, 11tl ,idSttle presurned the title "nllnlger" ;nd ";tt air ot ;lmtihlit hzcsltlt' Il1es·lork[edl in the ront lftice"127 I)i( 'ISIONS 01 NAI IONAL I.ABOR RI-lAIIO()NS B()ARI)letti's (described above) in booking parties and schedulingemployees for work. According to Orlando, it was not untilsometime in 1977 that he (Orlando) "took Sottilel awayfrom hiring personnel.""' (Emphasis supplied.)On the basis of the foregoing and the record as a whole. Ifind that Respondent Narragansett is responsible for theacts and conduct of Sottile as an agent' and supervisorwithin the meaning of Section 2( I I) of the Act.Paul LaBell. The (General Counsel asserts that the actsand conduct of LaBella from the time he became a maitred' around November 1975 are chargeable to RespondentNarragansett on an agency and supervisory basis and con-comitantly chargeable to Respondent UnIion on an agencybasis until February 1977. at which time he was removed asunion shop steward.As one of about five or six maitre d's. aBella served ashost in charge of a party or affair held in one of the partyrooms at the Inn. As such, he could select his favorite wa;lit-ers. waitresses, and bartenders, and these employees. ap-proximately 10 in number, were responsible to him forparty assignments. Thus, as maitre d'. he assigned waitersand waitresses to the tables, which they were to set up andservice. Furthermore. he assigned a waitress to handle thesmorgasboard table at cocktail hour and other employees toset up the wedding reception room. lHe was expected toexercise his judgment in resolving problems as they arose atthe various table stations. Employees had to check with himas maitre d' before they could be excused.Other maitre d' responsibilities involved reporting em-ployee misconduct. In this connection, the maitre d' gener-ally would wait until the end of the party, at which time, hewould put in writing the misconduct and accompany theemployee involved to the office to see Orlando for furtherdisciplinary action. While the record is somewhat confusingas to the precise amount of pay LaBella earned per party asmaitre d'. it is clear that he earned substantially more thanwaiters, waitresses, or bartenders.On the basis of' the foregoing. and the record as a whole.I find that Paul LaBella, as maitre d' at all times materialherein, responsibly directed employees with regard to partyfunctions at the Inn and was a supervisor within the mean-ing of Section 2(11) of the Act.With regard to LaBell's agency status, it is noted thatOrlando considered maitre d's part of management. Thus,he testified that "Colletti and Sottile] have attended meet-ings between management which also consisted of all themaitre d's because maitre d's are part (of tnaiageimet,l. too.and we do have discussions on how to improve business, theservice to the people, and better relations between employerand employees." (Emphasis supplied) In attempting to as-certain whether Orlando specifically considered LaBellapart of management the following testimony was elicited:"The only allegations of 8(a)Xl) conduct involving Siode occurred in1976.1 See N.L. R.B. v. The Brohill Companyv 514 F2d 655, 657, n. 5 (8lh (ir.1975), wherein the court commented:Assuming arguendo that McWilliams was not a supervisor wuihin themeaning of the Act. it is clear from the evidence that other employeesfelt that he was their "boss" and that the Company had placed him in aposition where employees could reasonably believe that he spoke andacted on behalf of management.Q. You consider Mr. LaBella a part of mana.ge-men1t'A. lie is maitre d'. lie would be at one lo thosemeetings like the rest of the maitre d's.Q. You consider him part of malnagetment'?A. I ould consider him. all maitre d's, as part ofmanagement.12In these circumstances, noting particularly that l.aBellawas considered part of' management and attended mnanage-ment meetings wherein, intr alia. "relations between em-ploser and employees" were discussed. I find that Respon-dent Narragansett placed LaBella in a position wherebyemployees could reasonably believe he spoke on manage-ment's behalf. Accordingly, I find additionally that thestatements and conduct of L.aBella are chargeable to Re-spondent Narragansett on an agency basis.'With regard to lIaBella's agency status ,i.s-a-'s Resptn-dent UInion, the record reveals that he was the union shopsteward from November I. 1975, to February 1977. UInionbusiness representative Carl ('oluzzi testified that L.aBiella'sresponsibilities included handling grievances, acceptingunion membership applications and initiation fees. collect-ing union dues, and was charged with "knowfingl when aso-called casual employee work[ed a sufficient amount of'time to become a regular employee." In this regard. ('oluzziconceded that he did not provide ";any criteria"'' for LaBellain determining when a casual employee converted to regu-lar status.While a shop steward's acts are not always attributableto the Union, I find that Respondent !nion is responsible,on an agency basis, for L.aBella's statements and conductwis-a-risthe allegations herein, given the real and apparentscope of his authority.'4In sum, I find that Respondent Narragansett and Re-spondent Union are responsible on an agency basis for La-Bella's conduct while he served in the dual role as supervi-sor and shop steward respectively.('. I/ie Q)uo/a Svst'enThe Gieneral C(ounsel asserts in his brief that RespondentNarragansett violated Section X(a) I),. (2), and (3) and con-comitantly, Respondent Uniotn violated Section 8(b)( I)(A)and (2)' by maintaining a practice whereby union membersreceived a higher pay rate than nonmembers and wherebthe Employer made contributions to the nion's vacationand welfare funds only on behalf of union members.12 Counsel for Respondent Narragansett objected at the hearing and againin his brief on the basis that the question posed was mproper in frm andcalled or a nebulous conclusion I disagree. I find that the testimony ispatently clear that Orlando considered L.aBella as part of management. Inany event. counsel for Respondent Narragansett had the opportunity to clearup any asserted ambiguities and elected not to question further." See, e.g. Ian-Dee Pak. Inc. 232 NI.RB 454 (1977); Samuel l.e/er andIlar O.stericher. a ( partnership. d hb a Ri tr Manor Iealtlh Related -il-n,. 224 NLRB 227. 235 (1976).4 See. e.g.. Laborers and Id (Carr ers l.al Ao 341. aI zXrled Iih Lihborers' Iniernaonil Union of Nor th 4.t neri,, AI .(10 (Barnn tuir JO -I -Luonurdi. 223 NLRB 917. 919 (1976)1.5 IThe consolidated complaint does nor, contain a conclusinary Xbh)(2)allegation See n 26. infra.128 NARRAGANSETT RESTAURANT CORP.The record discloses that Respondents maintained aunion-seniority list comprising 35 names, all union mem-bers.'" According to the General Counsel, this list represent-ed a union quota whereby other employees not includedthereon were denied membership, a higher wage rate, andother fringe benefits. Thus, waitress Joanne Sarno. who be-gan working at the Inn in August 1975. testified crediblyand without contradiction that in December 1976 she askedLaBella for a union application and was told by him thatthere was a quota and that she would have to wait herturn." She testified further that she received a $5-per-partywage rate increase in March 1977 only after she was per-mitted to become a union member.John Panico, who began working at the Inn in June 1975and was still employed therein at the time of the instanthearing, also testified credibly and without contradictionthat his wage rate per party increased after he became aunion member. Panico. who was also an assistant shopsteward at the time of the hearing, testified that in Octoberor November 1976. he questioned aBella as to the reasonother employees could not become union members, towhich LaBella replied. "My hands are tied. Phil (Orlando)would only allow a quota system in the Union." He toldPanico further that Orlando would only allow approxi-mately 30 employees in the Union at any given time.Still further credible testimony discloses that MargaretWerner, a former waitress and bartender," was suspendedfrom the Union for nonpayment of dues from October 1975to April 1976, and for that period she received the lowernonunion pay scale, and the Company did not contribute tothe union vacation and welfare funds on her behalf.' Wer-ner credibly testified without contradiction that her previ-ous pay scale and other benefits were not restored untilafter her union suspension ended and she once again be-came a member in good standing. Evidence tending to sup-port Werner's testimony is found in three letters from Re-spondent Narragansett's payroll department to AugustaJacke. union shop steward, on March 10 and 28 and Ma 3.1977, respectively, requesting a list of union members ingood standing so that the Company could make welfaret G.C. Exh. It.7 Sarno also testified without contradiction that on an earlier occasion inJuly 1976. she mentioned to Manager Sorile that she had been trying to gelinto the Union and was told by Soitile that "if/she] were to plurur Ih ,,liitcrIshe] would be terminated." I find Sotlhe' threat a classic vlilall, n ol Sec8(aXl) of the Act. In crediting Sarno's testimony. I rely not on[) on demea-nor, but also on the fact that her testimony was largely uncontradicted.Furthermore, it is noted that she was still in Respondent Narragansett'semploy at the time she testified. As such, she testified adversely to her pecu-niary interest a matter not to be lightly disregarded. See. e.g.. FederalStainless Sink Div. of Unarco Industries. Inc. 197 NLRB 489. 491 11972):Gateway ransportation Co., Inc.. 193 NLRB 47. 48 (1971); Georgia RugMill, 131 NLRB 1304. 1305, fn. 2 (1961)i' As previously noted, Werner was discharged approximately I week aftershe testified. She filed an unfair labor practice charge alleging a discrimina-tory discharge, which culminated in a complaint alleging a violation of Sec8(aX4) of the Act in Case 29-CA 5925. Thereafter and pursuant to theGeneral Counsel's motion, Cases 29-CA 5417 and 29 CB-2765 were re-opened and consolidated with Case 29-CA 5925 for the purpose of litigatingWerner's alleged discriminatory discharge This matter ill he treated sepa-rately infraiS As this occurred more than 6 months prior to the filing of the instantcharges and as the Company's actions relative to Warner's suspension arenot alleged independently as violative of the Act. I Aill not consider this as aseparate violation, hut rather as evidene of modus operanha.and vacation fund payments. Thus. the letter dated March10, 1977. which is similar in content to the other itio letters.in its entiret' reads as follows::"March 10. 1977Augusta Jacke.Union Shop Steward44 Kane StreetLindenhurst. New York 11757Dear Mrs. Jacke:Kindly supply me with a list of members in oodstanding as of February I. 1977.Also kindly supply me with a list o members ingood standing tas of March I. 1977.Since we do not have these above requested lists it isimpossible for us to complete the necessary unionforms to pay the welfare and vacation fund payments.Please submit aIs soon as possible. Fhan k You.Vers triul! ours.PAYRO()li. )1DPT.NARRA(iANSI I INNWhile Respondent Narragansett's owner. Orlando. ac-knowledged that he provided a higher pas riate ald otherfringe differentials to union members. he asserts that doingso was not predicated on union membership. but ratherbecause union members were "regular emplovees" and allother employees were "casuals." According to Orlando. thefirst 35 names that appear on the Employer's pay rollsheetsT' are regular employees. and b virtue thereof: areunion members and entitled to the union scale. The namesof employees numbered 36 through 70 represent "casual"employees and are nonunion employees who assertedlywork only when regular when regular employees cancel outor when there is a need for additional staffing for an affair.These so called "casual" employees earn a lower rate ofpay. Thus. Orlando in referring to the payroll sheets forJulv 19. 1976. testified that Dennis Harrington. a "regular"waiter and number 8 on the list. received $26 for a Sundanight aflair. whereas Joanne Sarno, a "casual" waitress andnumber 61 on the list, received $25 for that Sunday night.Orlando testified that Harrington received $26 because"that is regular pay for a union person for Sunday night."(Emphasis supplied) Orlando, when asked why Harringtonreceived a higher pay rate than Sarno, explained: "[Har-rington] was probably a union member." I find Orlando'sdistinction between "regular" and "casual" in the circum-stances of this case nebulous and, in any event. not sup-ported by the credible evidence.According to Orlando's unsubstantiated testimony,. theUnion required regular employees to perform 75 per cent oftheir assignments to maintain their status. However. his tes-timony at a subsequent point tended to suggest that therewasn't any such requirement. but that he would like to seesuch a system established. Thus. he stated. "We (Company2°See G C. Exhs 23 A. 23 B (March 28)., and 23 C (Mas 3)' G.C. Exh. 20129 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDand Union) should have a stipulation that if they (regulars)do not work a certain amount of jobs per month they wouldfall in the casual list." It is noted that there is no 75-per-centrequirement contained in the collective-bargaining agree-ment. The parties stipulated and the record reflects thatcasuals perform the same work as regulars and share com-mon supervision.Further testimony by Orlando tending to show that thereis no real distinction between "regulars" and "casuals"other than union membership is that a casual employeemay convert to regular status only when a regular employeeis terminated or retires. This is so even if the casual worksmore often than the regular employee. In this regard. Or-lando testified that "some of these casuals work more thanthe regulars ... we still call him as casual because the otherpeople still hold their seniority line."Not only does the foregoing tend to militate against afinding of a legal basis fr distinguishing regulars from ca-suals, but it also convincingly supports the General Coun-sel's contention that Respondents maintained a quota Y.vs-ternm. I find an exchange between Counsel for RespondentUnion and Orlando particularly' revealing insofar as deter-mining whether union membership is the actual basis forpay rate differentials and other benefits. This exchange wasas follows:Q. Therefore I take it that the reason you distin-guished in pay between worker A and worker B is be-cause one of these persons was a casual worker?A. Yes.Q. And that it had nothing to do with the fact thathe may or may not be a union member?A. All the regulars were union members.Q. Were some of the casuals union members?A. They might have, but if- i they ere casual undwere union members, thev got paid union scale. [Empha-sis supplied.]Still further evidence tending to show that nonunion em-ployees were treated differently was the notice broken downin union-nonunion categories which was posted by Man-ager Colletti on the union bulletin board in the kitchen atthe Inn in July 1976 (G.C. Exh. 10) concerning, inter a/ia,the bartenders' pay cuts.With regard to Respondent's Union's complicity vis--visthe union membership quota and wage and other differen-tials for union members, the uncontroverted testimony dis-closes that Shop Steward LaBella refused to accept andprocess union applications to maintain said membershipquota, and that he told applicants that they would have towait their turn. I find union business representative Coluz-zi's efforts to absolve himself and the Union from responsi-bility for LaBella's acts and conduct unpersuasive. It isnoted that Coluzzi appointed LaBella shop steward with awide range of responsibilities, including accepting and pro-cessing union membership applications. While LaBella alsowas charged with maintaining the time worked by so-calledcasuals for conversion to regular status, I find it significantto note relative to the Union's responsibility that Coluzziadmittedly did not provide criteria for LaBella in exercisingthese duties. I further find incredible and reject Coluzzi'sassertion that he did not learn that Respondent Narragan-sett paid lower rates to nonunion employees and failed tomake contributions to the union vacation and welfare fundsuntil LaBella informed him of these practices in February1977. According to Coluzzi. LaBella informed him that theaforenoted practices had been going on for approximately 8months and he, Coluzzi, thereon removed L.aBella as shopsteward for not doing his job. As Coluzzi conceded that heappeared frequently at the restaurant, sometimes once aweek. 1 find that his denial of previous knowledge thatunion members received favored treatment does not smackof candor.22In sum. I find that the record establishes by a preponder-ance of the credible evidence that since on or about July 19,1976, Respondent Narragansett and Respondent Unionhave maintained the union membership quota system de-scribed above whereby. inter alia, union employees werefavored over nonunion employees with respect to rates ofpay, vacatio n and welfare benefits, and employment oppor-tunities. The Board has long held that by providing suchpreferential treatment for union members an employer vio-lates Section 8(a)(1). (2). and (3) and concomitantly a unionviolates Section 8(b I )(A) and (2) of the Act.23Accord-ingly. I find that by maintaining the quota system, by other-wise discriminating between union members and nonunionemployees. Respondent Narragansett thereby violated Sec-tion 8(a)( I), (2). and (3)24 and further find that RespondentUnion in maintaining these practices thereby concomi-tantly violated Section 8(b)(l )(A)2"and (2) of the Act.21I2 I was not impressed with Coluni as a witness. I found his estimonylargely disjointed, unresponsivr. equivocal. and inconsistent. For example, atone poin ('oluui testified that he removed LaBella as shop steward immedi-ately after the latter informed him hat Respondent Narragansett had beenpaying union enmployee higher pa rates and other benefits than nonunionemployees lHowever, at another poin. he asserted that ater he learned fromI.aBella about the higher pa: rates or union employees. he discussed thisand other problems n a Imeeting at the Inn with a group of about 30 employ-ees and later that da in ited Orlando to the same meeting to further discussthe situation ('Cluti cstified that t tis meeting. Orlando sat on his leftand "Paul .;llBella, Ohiip welal ;it that time, sat on my right."'' (Emphasissupplied I Coluzzi also equlisocalted as Io when L.aBella first informed himabout the difierentials based on UInion membership: at one point, he testifiedthat it was alfter the unflair ;lhabr practice charges were filed. whereas at asubsequent point he asserted that he could not determine the temporal se-quence.21 See Newspaper and Mail Deliverers' L nion of' New York and VicinityIRockaway News Supply Company. Inc.]. 94 NL.RB 1056 (19511.24 See, e.g., mpre.ssions. Inc., 221 NRB 389. 406 407 ( 1975); DJ. Eihomrlteat Co.. Inc.. 208 NLRB 41, 43 (1973); Merrs Bros ol/ Missouri. I11(.. 151NLRB 889. 901 ( 1965, wherein he Board ound. iter alra, that respondent,by withholding welfare payments for nonunion employees. iolated Sec.8(a)12) and (3) of the Act:; Rokanawr News Supplyv (npaunv, Inc., supra" Respondent Union. in maintaining the quota system and related actsand conduct. breached its obligation to represent all unit employees airly.thereby violating Sec. 8h)( I ((A) of the Act. However, the record is devoid ofany probatire evidence tending to show that Respondent Union failed andrefused to process grievances. While there is some record testimony tendingto show that Augusta Jacke, a waitress, had a conversation with LaBellaabout the large number of settings at each station, this by itself does notestablish that she intended to file a formal grievance, or that it' one was filed,the Union would have refused to process it. Accordingly. I shall dismiss thisadditional allegation of 8b)( I )(A) conduct.26 While it is noted that the consolidated complaint does not allege a spe-cific 8(b)(2) violation, par. 8 therein does allege the predicate basis fior con-eluding that Sec. 8(b)(2) had been violated In these circumstances and as thematter has been fully litigated, I ind that Respondent Union's acts andconduct violated not only Sec 8(bt I )(A) but additionally Sec. 8(bX2). See.e g., Cono Graphic.s, Inc., 217 N tRB 1061, In. 2 (1975).130 N ARRA;ANS.TT RESARAN I' ('O()RPI). IlaBella' Dual Role'The General Counsel contends that Respondent Narra-gansett additionally violated Section 8(a)(2) by virtue ofSupervisor LaBella serving as union shop steward. Appar-ently the General Counsel is of the view that LaBella's su-pervisory status per se is sufficient basis to hold RespondentNarragansett responsible for the role played b LaBella inunion affairs. While I find that in the circumstances of thiscase the statements and conduct of LaBella as shop stewardare chargeable to Respondent Narragansett, it is on thebasis of an actual conflict of interest and not merely on thebasis of supervisory status. In the area of employer liabilityfor its supervisors' participation in union affairs, the Boardhas long rejected a per se approach. Rather, the Boarddetermines liability on a case-by-case basis, noting the na-ture of supervisor participation, i.e.. whether the individualis a member of a union negotiating committee, and whethera high or low level supervisor is so involved.2?In the instant case LaBella is clearly a low-level supervi-sor. However, as shop steward, LaBella, inter alia, helpedmaintain and perpetuate the unlawful quota system. It alsois undisputed that, as shop steward, LaBella could acceptand process applications for union membership and had theauthority to process grievances. As previously determined,union membership carried benefits denied nonunion em-ployees. The credited and uncontroverted testimony dis-closes that LaBella, for his part, refused to accept and pro-cess union applications until someone on the seniority list(quota) either was terminated or retired. As noted previ-ously, LaBella told employees that Respondent Narragan-sett's owner, Orlando, would only permit approximately 30employees in the Union at any given time. This, of course.principally inured to Respondent Narragansett's benefit in-sofar as it did not pay the higher union pay scale and makecontributions to the Union vacation and welfare funds forthese nonunion employees. Employee Margaret Wernercredibly testified that LaBella told employees at a meetingto elect a new shop steward in February 1977 that Orlandowanted him to continue to be the Union Shop steward.Given the fruits of the unlawful quota system, it was surelyadvantageous for Respondent Narragansett to maintainLaBella in the dual role as supervisor and shop steward.9In view of LaBella's instrumental role in limiting unionmembership, the concomitant benefits to Respondent Nar-ragansett, and the fact that LaBella had the authority toprocess grievances, I find that as supervisor shop steward hewas engaged in an actual conflict of interest. As such, Re-spondent Narragansett wrongly and unlawfully permitted"? See Nassau and Suffolk Contractors' Association, Inc., 118 NLRB 174(1951).2s See, e.g.. Schwank Incorporated 229 NLRB 640. 641 (1977) (managerialand high level supervisors); Allied Chemical Corp., 175 NLRB 974 (1969) (aforeman who was at the same time the vice president of the Union) BeachElectric Co., 174 NLRB 210 (1969) (low-level and intermittent supervisors).29 Art. XV of the Union's constitution and bylaws (G.C. Exh. 9) declaresin pertinent part, "No captains, headwaiters or employees in a supervisoryjob category may be designated as a Shop Steward." Thus, the appointmentof LaBella, a maitre d' and supervisor, is at odds with the spirit. if not theletter, of the Union's constitutional provision. Cf. Nassau and Suffolk Con-tractors' Association, Inc, supra at 179I.aBella. as a supervisor, to serve as shop steward. Accord-ingly. I find that Respondent Narragansett unlawfulls in-terfered with the proper administration of the It nion,thereby additionally iolating Section 8(a}(2) and (I ) of theAct.'"E. .4 tugu.l Jatcke and Robert Jack, Augusta Jacke.: Augusta Jacke has been emplosed b Re-spondent Narragansett since on or about January I. 1968.first as a waitress and more recently as a bartender. Onseveral occasions in October and November 1976. AugustaJacke spoke to Paul l.aBella about getting her son, Robert.back into the Union and was told by LaBella that the quotawas filled.In early December 1976, Augusta asked Manager Sottilewhy she was not scheduled to work a certain party thefollowing week and was told that another employee specif-ically was requested. Later that month, she complained toSottile about an assignment to a second employee namedBridgett Bjornsson who had less seniority than Jacke. Sot-tile explained that Bjornsson also was requested specifi-cally. While Augusta Jacke worked as a bartender at theInn during the month of December 1976.11 the GeneralCounsel contends that she should have been assigned morework, (specifically, the jobs assigned to employees with lessseniority than Jacke). According to the (ieneral ounsel.Augusta Jacke was bypassed because of her efforts to se-cure reinstatement in the Union for her son, Robert. im io-lation of Section 8(a)(3) and (1) of the Act. In supportthereof: the General Counsel notes the contractual provi-sion which states inter alia that l[i]n the event of assignmentof work the most senior employee shall be the first hired.""The General Counsel also relies on statement by ManagerColletti to Margaret Werner in mid-December 1976 thatRobert Jacke will not be scheduled any more "becauseBobby (Robert Jacke) has a big mouth and his mother (Au-gusta) will be next .... The record discloses that it is not uncommon for employ-ees junior in seniority to be assigned certain parties becausecustomers specifically have requested those employees.Even Augusta Jacke conceded that she, too, has been as-signed jobs by request. Gisen the history of junior employ-ees working by request and noting the minimal time frameinvolved (only several jobs during the month of December).I am not persuaded that Colletti's threat was carried outinsofar as it related to Augusta Jacke.? In these circum-stances, I find that the General Counsel has failed to estab-lish by a preponderance of the credible evidence that Re-spondent Narragansett discriminatorily denied AugustaJacke additional assignments for the month of December1976. Accordingly. I shall dismiss this allegation.The General Counsel also contends that Orlando madestatements in violation of Section 8(a)( l) to Augusta Jackeon two occasions in February 1977. On one occasion.shortly after Jacke became the shop steward. Orlando re-"0 See IT7 Arc Serviu.s. In, .238 NL.RB 116(1978: EE CE (. In, .171NLRB 982 (1968).l See G.C Eh 20(f) for the weeks dated December 13. 20. and 27G (;.C. Exh. 2I find, however, for reasons stated hbelo,. that Colleis statlement issignificant since it related to Robert Jacke131 I)(('ISIONS ()Of NA IONAL, ILABOR Rl.A IIONS BOARI)marked. "Being you are the shop steward. I don't want youbothering the people asking them to join the Union andgoing around with your big mouth. That is not you job. It isMr. Caluccis's Isicl job." On the other occasion, Orlandohad a conversation with Jacke in the presence of employeesWerner and Hill wherein Orlando asked why the employeeswent to the Labor Board. Jacke testified: "'I tried to explainto him what had happened. why we felt forced to go to theLabor Board." to which Orlando responded that he did notthink it was right. I find that, in both instances. Orlando'sremarks represented an unlawful intrusion with regard toemployees freely exercising their rights guaranteed by Sec-tion 7 of the Act. Accordingly. I find that Respondent Nar-ragansett thereby violated Section 8(a)( ) of the Act.4Robert Jacke.' Robert Jacke began working as a waiter atthe Inn around February 1973. He joined the Union a fewmonths later. Sometime in 1974 he voluntarily left his em-ployment at the Inn and withdrew his union membership.The parties stipulated, and I find. that Jacke returned towork in January 1976. and that he last worked during thatcalendar year on November 22. The record discloses thatJacke was reinstated either in February or March 1977. TheGeneral Counsel contends that Respondent Narragansettdiscriminatorily discharged Jacke and failed and refused toemploy him as a waiter from November 23. 1976. to March1977 in violation of Section 8(a)(3).As previously noted. Robert Jacke's mother. Augusta,spoke with LaBella on several occasions in October andNovember 1976 about getting her son back into the Union.In addition. the credited and uncontroverted testimony dis-closes that Robert Jacke also pressed LaBella on severaloccasions about union membership during the same time.On each occasion. Robert and his mother were told by La-Bella that he could not do anything because the member-ship quota was filled. Finally, in November, Robert, in thepresence of Margaret Werner. voiced displeasure with La-Bella's inaction on his behalf and declared to him that hewould get someone else to be the shop steward or he wouldeven seek the job himself to represent employees and notmanagement." Werner substantially corroborates Jacke'stestimony regarding this encounter.While the record discloses that Respondent Narragansetttreated Jacke as a so-called "casual" employee during 1976.the record also reveals that, inconsistent with its assertedpolicy of assigning "casuals" in order of seniority, Respon-dent Narragansett assigned "casuals" with less senioritythan Jacke after November 22." Jacke testified credibly andwithout contradiction that he called Manager Sottile on anumber of occasions in November and December and wastold each time that all the assignments had been made.Margaret Werner credibly testified without contradictionthat she asked Manager Colletti in December why Robertt4 While I was troubled by the nature of the leading questions relatle tothese allegations. I credit the remarks attributable to Orlando as substantiallyaccurate. on the basis of Jackes overall demeanor and noting that her testi-mony in this area was not controverted.3 It should be noted that I have previously found LaBella to be a statutorysupervisor and agent of Respondent Narragansett.' For example. employees Curcio. McCabe. Angione. and Bjornsson wereassigned jobs in December 1976. although they were junior in niority toRobert Jacke. See G.C. Exh. 12(a)(d).Jacke was not working, and he replied (as noted previ-ously), "llie will not he scheduled any more because [he]has a big mouth ...." Manager ('olletti's statement is atodds wiih the position taken in Respondent Narragansett'sbrief that "Robert Jacke voluntarily left his employment."Further testimony tending to show that Jacke wias dis-charged was provided by Union Business Representative('oluzzi. Coluzzi testified that the Union received a moneyorder from Robert Jacke for membership. and he checkedwith LaBella to confirm that Jacke was employed al theInn. LaBella told ('oluzzi in December 1976 or January1977 that Jacke was no longer employed and he. ('oluzzi.therefore returned the money order to Robert's mother, Au-gusta. ('oluzzi testified further that in February he askedOrlando why Jacke was fired, and that Orlando told himthat Jacke was a poor bartender. According to ('oluzzi. he(('oluzzi) was responsible for getting Jacke reinstated. al-though he did explain the reasons lor his doing so.In reviewing the key factors relative to Jacke's allegeddischarge it is noted. aiftr lia. that (I) Jacke activel, pur-sued union membership which. inter walia challenged thequota system; (2) Respondent had knowledge of Jacke'sefforts through the dual role of supervisor shop stewardLaBella; (3) employees with less seniority than Jacke wereassigned jobs when he was not: (4) no adequate explanationwas presented fir not providing work for Jacke during therelevant timeframe and (5) Respondent Narragansett, byits officers and agents, admitted to others that Jacke wasdischarged. while contending in its brief that he voluntarilyquit. In these circumstances, and on the basis of the entirerecord, I find that the General Counsel has established by apreponderance credible evidence that Respondent Narra-gansett discharged Robert Jacke on or about November 23.1976. as alleged.1?F. Margarelt l'ernerMargaret Werncr had been employed by RespondentNarragansett for approximately 9 years. principally as awaitress and. more recently. as a bartender. On July 28.1977. she testified adversely to the interests of RespondentNarragansett and Respondent Union in connection withthe original consolidated complaint. She last worked atthe Inn on August 5. 1977. Werner was scheduled to workfrom 4:30 to I I p.m. on August 6: however, she got ill andhad her husband call the restaurant at or about 11:30 a.m.and canceled her assignment for that evening.The next day, Victor Robinson, personnel director, in-formed Augusta Jacke (LaBella's successor as shop stew-ard) that Werner was suspended. A few days later Wernerreceived a copy of a letter dated August 10 sent by Robin-son to the Union. the body of which reads as follows:' In the circumstances of this case. noting particularly that Rherr Jakewrongfully was denied union menmbership and that he had provided eidencesupporting the allegations against the Union. it does not appear likely thatJaurek interests would be protected adequately by deferring to the arbitralprocess. See Kansas Meat Packer.s, DiiAsilon of I Arito Food. In,.. 198NLRB 543 (1972). See also fn 46, inira.38 See fn. 18 above. In addition. Werner credibly testified that in D ecember1976, she asked Manager Colletti why more employees could not join theUnion, and he replied. "If they want to join the Union. they would be firedbefore they join." I find (olleti's threat to discharge employees In thesecircumstances a lutiher vilation oi Sec. 8(a) I),132 NARRA(GANSFI' RESTAURANT CORP.The success of Narragansett Inn depends upon thereliability of our employees. We are. therefore. sus-pending the services of Marge Werner due to the factthat she cancelled 80 per cent of the work that wasoffered to her for the week ending August 7. 1977.'9By a letter dated August 16, Werner wrote to Respon-dent Narragansett as follows:I have just received your letter informing me of mysuspension, which I feel is unjust.All my cancellations have been approved by VictorM. Robinson your Personnel Director except for Sat-urday August 6 at which time I was suddenly' taken ill.Realizing, I was unable to work I immediately calledthe Narragansett Inn so a replacement could be found.I am filing a grievance with my union for any loss ofpay incurred during the allege [sic] suspension.The company never responded to the aforenoted letterand elected to suspend Werner permanently. The GeneralCounsel contends that Werner was suspended on August 7and thereafter terminated because she testified adverselyapproximately I week earlier, and Respondent Narragan-sett thereby violated Section 8(a)(4) and (1) of the Act. Re-spondent Narragansett contends that Werner's terminationshould be deferred to pending arbitration under the Board'spolicy enunciated in Collyer.' With regard to the merits, itcontends that the decision to suspend Werner was made theevening of August 6 and was based on "Orlando's pique,anger and resentment at Werner's cancelling out at the lastminute and his inability to find a replacement and having todraft a dishwasher from the kitchen to fill her spot." Ac-cording to Respondent. Narragansett the suspension wasconverted to a termination when Orlando assertedly discov-ered on August 6 that Werner had another job,2and onAugust 8 Respondent learned that she had canceled 18 to25 jobs offered to her the previous month. Thus, Respon-dent Narragansett argues that Werner's cancellation onAugust 6 and the aforenoted revelations were sufficient tojustify its actions. I disagree.While a restaurant may experience difficulties in coveringassignments due to late cancellations, these occurrences donot appear uncommon in the day-to-day operations of sucha business. Thus, the record discloses that Werner wasmerely one of a number of employees at the Inn who have,from time to time canceled assignments." It is significant tonote that there is not any evidence tending to show that any"G.C. Exh. 34.'eG.C. Exh. 35.n" Collyer Insulated Wire, A Gulf and Western Svytemr Co.. 192 NLRB 837(1971).n2 In its brief, Respondent Narragansett acknowledges that Werner's otherjob did not involve conflicting hours. It also is noted that a number of em-ployees had other jobs or were students.e G.C. Exhs. 39 (a)-(e). As noted earlier. Werner canceled at or about11:30 a.m. Other late cancellations are as follows:DuryeaOddoWoodsRoccoSarnoMontelloCorneliaHawthorne7/3, at 11:30 a.m.6/29. at I p.m.6/25, at 1:45 p.m.6/25, at 1:30 p.m.6/16, at II a.m.6/12, at I a.m.6/12, at 10:50 a.m.2/18, "I hour before"of these other employees were suspended or otherwise disci-plined. In these circumstances, noting particularl\ thatother employees were not similarly disciplined for late can-cellations. I find Respondent Narragansett's stated reasonfor suspending Werner is pretextual. Similarly I reject aspretextual Respondent Narragansett's assertion. as stated inits August 10 letter (G.C. Exh. 34). that the suspension was"due to the fact that [Werner] cancelled 80 per cent of thework that was offered to her bfor the week ending August 7.1977." While the record discloses that some employees hadheard of a 75-per-cent or 80-per-cent rule. it appears thatthese employees understood the rule to cover a 12-monthperiod and not merely any given week.s In any event. Inote that the contract is silent on the subject and find, onthe basis of the entire record, that there is no such firm 75-per-cent or 80-per-cent cancellation rule leading to suspen-sions or other disciplinary treatment. I further credit Wer-ner's testimony that she had never been reprimanded re-garding cancellations previous to her suspension on August7. 1 find most revealing and significant however Orlando'sconcession in July 1977 before the consolidated case wasreopened that since he was owned the restaurant froml 1960,no waiter, waitress, or bartender had ever been fired. Withsuch a backdrop. I find that in selecting We'rner. an em-ployee at the Inn for about 9 years, for suspension andtermination approximately I week after she testified ad-versely to his interest, Orlando was motivated discrimina-toril) .nOn the basis of the foregoing and the entire record. I findthat Respondent Narragansett would not have suspendedor terminated Werner except for the fact that she testifiedadversely to its interests.', Accordingly I find that Respon-dent Narragansett violated Section 8(a)(4) and (11 of theAct.IV. T EFFE('I OF IIIE UNFAIR I AB(R PRA('TIl(S IP()ON('OMMERCtThe activities of Respondent Narragansett and Respon-dent Union. as set forth in section III, above, occurring inconnection with the business operations of RespondentNarragansett set forth in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead to" In this regard Werner's record compares favorably with other emplo'-ees. Thus. for the period August 1, 1977. through August 1, 1978. Wernermissed 67 parties, or 31 per cent of 219 possible parties, whereas employeesDe Angeles and Hawthorne missed 41 per cent of 144 and 143 possibleparties. respectively. and employee Ganley missed 40 parties, or 30 per centof 132 possible parties." According to Respondent Narragansett Werner's purported illness onAugust 6 was feigned. It is noted that Werner substantially obtained a doc-tor's note for her visit on August 6. (G.C. Exh. 33) In any event, whetherWerner was actually ill on that occasion in the circumstances of this case Ido not deem material. This case turns on whether Respondent Narragansettwould have suspended or terminated Werner but for her adverse testimony.' find Respondent Narragansett's alternative argument that 'erner'scharges be deferred to pending arbitration also without merit. Not only arethere findings herein that Respondent union has failed to represent unitemployees fairly. but more particularly rts-vs Werner. it is noted that shehad testified adversely to the interests of xboth Respondent Union and Re-spondent Narragansett. Moreover, as an 8(a)(4 violation is in issue there isan overriding policy to protect the Board's processes. See McKinley Trans-port .irnited, 219 NLRB 1148. 1151 (1975)133 I)t('ISIONS O() NATIONAl. LABOR R:I.ATIONS BOARI)labor disputes burdening and obstructing commerce andthe free flow of commerce.CON I.L SIONS t()I LAW:I. Respondent Narragansett is an employer within themeaning of Section 2(2) of the Act, and is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent Narragansett independently violated Sec-tion 8(a)(1) of the Act by threatening to discharge employ-ees for joining the Union, by attempting to inhibit the shopsteward from performing her union responsibilities, and bycoercively interrogating said shop steward in the presenceof other employees concerning the reasons said employeessought assistance from the National abor RelationsBoard.4. Respondent Narragansett interfered with the adminis-tration of the Union in violation of Section 8(a)(2) and (I)of the Act by recognizing and dealing with Paul I.aBella asa shop steward and agent of the Union while Paul LaBellawas a company supervisor.5. Respondent Narragansett violated Section 8(a)(I). (2).and (3) of the Act by favoring union-members over non-union employees with regard to rates of' pay, vacation andwelfare contributions, and employment opportunities.6. Respondent Narragansett violated Section 8(a)(3) and(I) of the Act by terminating employee Robert Jacke on orabout November 23, 1976, because of his efforts to secureunion membership.7. Respondent Narragansett violated Section 8(a)(4) and(1) of the Act by permanently suspending employee Marga-ret Werner because she gave testimony under the Act.8. The General Counsel has not established by a prepon-derance of the credible evidence that Respondent Narra-gansett violated Section 8(a)(3) and (1I) of the Act by dis-criminating against employee Augusta Jacke with regard tojob assignments for the month of December 1976 becauseof her efforts to secure union membership for her son, Rob-ert Jacke.9. Except to the extent set forth in Conclusions of Law 3through 7 above, Respondent Narragansett has not other-wise committed unfair labor practices as alleged in theseconsolidated cases.10. Respondent Union violated Section 8(b)(2) and(I)(A) of the Act by maintaining in force and effect anarrangement, understanding, and practice with RespondentNarragansett whereby Respondent Narragansett favorsunion members over nonunion employees in the manner setforth above in Conclusion of Law 5.I1. The General Counsel has not established by a pre-ponderance of the credible evidence that RespondentUnion violated Section 8(b)(1)(A) of the Act by failing andrefusing to process grievances.12. Except to the extent set forth above in Conclusion ofLaw 10. Respondent Union has not otherwise committedunfair labor practices as alleged in these consolidated cases.13. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Having found that Respondent Narragansett has er.-gaged in unfair labor practices within the meaning of Sec-tion 8(a)( ). (2), (3), and (4) of the Act, and that Respon-dent Union has engaged in unfair labor practices within themeaning of Section 8(hb)( )(A) and (2) of the Act, I shallrecommend that they be ordered to cease and desist there-from and take certain affirmative action designed to effectu-ate the policies of the Act.Having fobund that Respondent Narragansett and Re-spondent Union violated Section 8(a)(I), (2), and (3) andSection 8(b)(1)(A) and (2)., respectively, by maintaining inforce and effect an arrangement, understanding, and prac-tice favoring union employees over nonunion employeeswith regard to pay rates, employer contributions to unionwelfare and vacation funds, and employment opportunities,I shall recommend that Respondent Narragansett and Re-spondent Union (collectively Respondents) be orderedjointly and severally to make these nonunion unit employ-ees whole for any loss of earnings and benefits with interestthat they may have suffered by reason of Respondents' dis-crimination against them since July 19. 1976 a date 6months prior to the filing and service of charges herein andconsistent with Section 10(b) of the Act.47In addition, having found that Respondent Narragansettdischarged employee Robert Jacke on or about November23, 1976. in violation of Section 8(a)(3) and (I) of the Act, Ishall recommend that Respondent Narragansett be orderedto make him whole for any'loss of earnings and other bene-fits he may have suffered by reason of the unlawful dis-crimination practiced against him from the date of dis-charge until he was unconditionally offered reinstatement.4Furthermore, having found that Respondent Narragan-sett permanently suspended employee Margaret Werner onor about August 6, 1977, in violation of Section 8(a)(4) and(I ) of the Act, I shall recommend that Respondent Narra-gansett be ordered to offer her full and immediate reinstate-ment to her former job or. if this job no longer exists, to asubstantially equivalent position, without prejudice to herseniority and other rights and privileges, and to make herwhole for any loss of earnings she may have suffered fromthe date she was discharged to the date of Respondent Nar-ragansett's offer of reinstatement, Back pay is to be com-puted according to the Board's policy set forth in F. W.Woolworth Company, 90 NLRB 289 (1950). Payroll andother records in possession of Respondent Narragansett areto be made available to the Board or its agents to assist insuch computation. Interest on backpay shall be computedin accordance with Florida Steel Corporation 231 NLRB651 (1977).49The serious unfair labor practices found herein strike atthe heart of the rights guaranteed by the Act, and. accord-"7 While it appears that Respondents removed restrictions on union mem-bership and eliminated differentials predicated on union membership in ear-ly 1977, the precise date these changes were made cannot be determinedconclusively from this record. Accordingly, it is recommended that this mat-ter be deferred to te compliance stage of this proceeding." The record reveals, and I find that Robert Jaeke was reinstated as a"regular" employee in late February or early March 1977.' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).134TIlm RImMII)N NARRAGANSETT RESTAURANT CORP.ingly a Board Order shall be recommended directing Re-spondent Narragansett and Respondent Union to cease anddesist from in any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act. '. L. R.B. v. EntwistleMfg. Co.. 120 F.2d 532, 536 (4th Cir. 1941); P. R. Mallon &Co., Inc., v. N.L.R.B., 400 F.2d 956. 959 960 (7th Cir. 1968)cert. denied 394 U.S. 918 (1969): 177TT Aric Services. Inc.,supra.On the basis of the above findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDERS0A. Respondent Narragansett Restaurant Corp., its offi-cers, agents. successors, and assigns. shall:1. Cease and desist from:(a) Threatening to discharge employees for joining theUnion, attempting to inhibit shop stewards from perform-ing their union responsibilities; and from coercively interro-gating employees with regard to the reasons they soughtassistance from the National Labor Relations Board.(b) Interfering with the administration of Local 69, lo-tel and Restaurant Employees and Bartenders InternationalUnion, AFL CIO, by recognizing or dealing with ans per-son as job steward of that union while that person is itssupervisor.(c) Favoring union employees over nonunion employeeswith regard to rates of pay, vacation and welfare contribu-tions, and employment opportunities.(d) Discharging or otherwise discriminating against em-ployees because of their efforts to secure union member-ship.(e) Permanently suspending or otherwise discriminatingagainst employees because they gave testimony under theAct.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Jointly and severally with Respondent Union Local69, Hotel and Restaurant Employees and BartendersUnion, AFL-CIO. make whole all nonunion employees forany losses of pay and benefits with interest in the mannerset forth in the section of this Decision entitled "The Rem-edy" by reason of the discrimination predicated on theirnonmembership in the Union from July 19, 1976.(b) Make employee Robert Jacke whole for lost earningsand benefits in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Offer employee Margaret Werner immediate and fullreinstatement to her former job or, if this position no longerexists, to a substantially equivalent position, without preju-dice to her seniority or other rights and privileges, and" In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions. and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations. e adopted by the Board and become itsfindings. conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.make her whole for lost earnings and other benefits in themanner set forth in the section of this Decision entitled"The Remedy."(d) Preserve and, upon request, make available to theBoard and its agents. for examination and copying. all pay-roll records, social security payment records, timecards.personnel records and reports, and all other records neces-sary to ascertain the backpay due under the terms of thisOrder.(e) Post, at its place of business. copies of the attachednotice marked "Appendix A."" Copies of said notice, onforms provided by the Regional Director tor Region 29.shall be signed by an authorized representative of Respon-dent Narragansett and posted immediately upon receiptthereof: and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees customarily are posted. Reasonablesteps shall be taken b Respondent Narragansett to insurethat the notices are not altered. defaced. or covered hb an!other material.(f) Notify the Regional Director. in writing. within 20dass from the date of this Order. what steps RespondentNarragansett has taken to comply therewith.B. The Respondent Local 69. Hotel and Restaurant Em-plosees and Bartenders International Utnion, A.I'l, ('10. itsofficers, agents. and representatives. shall:i. ('ease and desist from:(a) Maintaining in force and effect an arrangement. uln-derstanding, and practice with Respondent Narragansettwhereby said Respondent Narragansett lavors union meil-hers over nonunion enmploees with regard to pa rates.vacation and waelf.re contributions, and emnplominent op-portunities.(b) In anv other manncer restraining or coercing emplo',-ees in the exercise of the rights guaranteed them in Section7 of the Act.2. Take the follow ing atfirma ti,.e actiotn. which is neces-sars to effectuate the policies of the Act:(a) Jointl witih Respondent Narraganlsett RestaurantCorp. make whole all inounion emploces; for any loss ofpas and benefits with interest in the manner set forth in thesection of this Decision entitled "l'he Remied3" b reasonof the discrimination predicated on their nonlembership inthe Union from July 19. 1976.(b) Post at its business offices, hiring hall. and meetingplaces copies of the attached notice marked "AppendixB."52Copies of said notice, on forms provided by the Re-gional Director for Region 29. after being dul5signed bh itsauthorized representative, shall be posted b\ it immedialtelupon receipt thereof and be maintained hb it lfor 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to members customarils are posted.Reasonable steps shall he taken by it to insure that saidnotices are not altered. defaced, or covered b ann othermaterial.(c) Deliver to the Regional Director for Region 29 signedI In the event that this Order is entorced b a Judgment of a nitedStates Court of Appeals, the words In the notice reading "Po.lted hE Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the UInited Stales Court o( Appeals [inircing an, Order of the Ni-tional Labor Relatons Board""2 See fn. Sl abose135 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDcopies of said notice in sufficient numbers to be posted byRespondent Narragansett Restaurant Corp. in all placeswhere notices to employees customarily are posted.(d) Notify the Regional Director for Region 29. in writ-ing, within 20 days from the date of this Order, what stepsit has taken to comply herewith.IT IS FURTHER ORDERED that those allegations in the con-solidated cases as to which no violation has been found arehereby dismissed.APPENDIX BN()TIF To MEMBERSPOS IlI) BY ORDER OF IIENAII()NAI LABOR REI.ATIONS BOARI)An Agency of the United States (;overnmentWI: WII.L NOI maintain an arrangement. under-standing, and practice with the Narragansett Restau-rant Corp. whereby said Narragansett RestaurantCorp. favors union members over nonunion employeeswith regard to pay rates, vacation and welfare contri-butions, and employment opportunities.WE WILl. NOT in any other manner restrain or coerceemployees in the exercise of the rights guaranteedthem in Section 7 of the Act.Wti WlI.L, jointly with the Narragansett RestaurantCorp., make whole all nonunion employees for anylosses of pay and benefits with interest by reason of ourdiscrimination predicated on union membership.I.O)(AI. 69. Holl AND) RESIAURANI EMPIOYI+sAND BARTENDERS INTERNAIIONAI. UNION. AFL('10136